NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0765-18T3

WILLIAM COLEMAN,

          Plaintiff-Appellant,

v.

ANGELA COLEMAN,

     Defendant-Respondent.
_________________________

                    Submitted September 11, 2019 - Decided September 27, 2019

                    Before Judges Koblitz, Gooden Brown, and Mawla.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Salem County, Docket
                    No. FM-17-0090-06.

                    William Coleman, appellant pro se.

                    Respondent has not filed a brief.

PER CURIAM

          Plaintiff William Coleman appeals from August 3 and October 5, 2018

post-judgment orders, which denied his request for reimbursement of retirement
funds he paid to defendant Angela Coleman pursuant to a December 9, 2016

order. We affirm.

       We take the following facts from the record. The parties married in 1992,

and divorced in 2007.      The judgment of divorce incorporated a property

settlement agreement (PSA), which stated: "The marital portion of plaintiff's

pension shall be divided on a [fifty-fifty] basis between [plaintiff] and

[defendant] by way of QDRO 1." Because plaintiff was employed by the federal

government, his benefits were payable under the Federal Employees Retirement

System (FERS) and distributable via a QDRO-like instrument called a court

order acceptable for processing (COAP).

       Plaintiff retired on January 31, 2016. The court entered the COAP on

October 13, 2016. Paragraph seven of the COAP states:

                   Member is receiving retirement benefits under
             the [p]lan based on employment with the United States
             Government. The United States Office of Personnel
             Management [(OPM)] is directed to pay [f]ormer
             [s]pouse's benefit directly to [f]ormer [s]pouse. The
             [f]ormer [s]pouse is entitled to 21.5% of [m]ember's
             self-only monthly annuity payable under the Federal
             Employees Retirement Security System by reason of
             [m]ember's retirement.

       Paragraph twelve of the COAP provided as follows:


1
    Qualified Domestic Relations Order.
                                                                        A-0765-18T3
                                          2
                   Constructive Receipt: In the event that any
            benefits that are assigned to [f]ormer [s]pouse pursuant
            to the terms of this [o]rder are inadvertently paid to
            member, [m]ember shall immediately reimburse the
            [f]ormer [s]pouse to the extent that he has received such
            benefit payments and shall forthwith pay such amount
            so received directly to the [f]ormer [s]pouse within
            ten . . . days of receipt.

      Despite being entered a year beforehand, the COAP was implemented in

October 2017,2 twenty months after plaintiff began receiving his retirement

benefits. Defendant filed a motion to compel plaintiff to reimburse the funds

distributed to him prior to entry of the COAP, representing her 21.5% share

under the PSA. The court granted her motion and entered an order dated

December 9, 2016. Plaintiff did not seek reconsideration or appeal from this

order and failed to comply with it.

      Defendant filed a second motion to enforce litigant's rights seeking

reimbursement of $18,337.87, representing the sum due for the time period

between plaintiff's retirement and entry of the COAP. Plaintiff opposed the

motion and advised the court he administratively appealed OPM's ruling

regarding the distribution of the pension fund, specifically the decision to

include his FERS supplement in the pension distribution. In an order dated


2
  Defendant began receiving her share of the retirement payments in November
2017.
                                                                        A-0765-18T3
                                       3
August 3, 2018, the court denied plaintiff's request to stay its decision pending

a decision from OPM, noting plaintiff's claim on the proper distribution of his

pension was a separate matter.      The court granted defendant's motion for

reimbursement, requiring plaintiff to pay defendant within ninety days.

      Plaintiff sought reconsideration of the August 2018 order. He argued the

trial judge misunderstood the COAP and the December 2016 order enforcing it.

Specifically, he claimed the plain language of the COAP meant defendant's right

to receive her share of the retirement benefits began with OPM's receipt of the

COAP, regardless of the fact plaintiff was receiving benefits for twenty months

beforehand. He pointed the judge to correspondence from an OPM paralegal

advising defendant she would receive $874.62, representing the net retirement

benefit between OPM's receipt of the COAP in October 2017, and the

commencement of payment in November 2017.

      The judge denied the motion for reconsideration, stating:

            The [c]ourt understands [p]laintiff's argument and
            concedes that there may have [been] a legitimate
            argument to be made as to the previous interpretation.
            However, this argument should have been presented
            after issuance of the December 9, 2016 order, in a
            motion for reconsideration or on appeal.          The
            timeframes for reconsideration and or appeal of the
            December 9, 2016 [o]rder have long since passed.



                                                                          A-0765-18T3
                                       4
                                         I.

      On appeal, plaintiff repeats the argument OPM informed defendant she

was not owed any retroactive sums prior to October 2017. He claims defendant

and her attorney defrauded the court into believing she was owed money for the

twenty-month period since his retirement and OPM's receipt of the COAP. He

argues OPM had discretion to determine when defendant would receive her

share of the pension, and the trial court improperly overruled a federal entity.

      "The scope of appellate review of a trial court's fact-finding function is

limited. The general rule is that findings by the trial court are binding on appeal

when supported by adequate, substantial, credible evidence." Cesare v. Cesare,

154 N.J. 394, 411 (1998) (citation omitted).          The "court must give due

recognition to the wide discretion which our law rightly affords to the trial

judges," and disturb such determinations only where the court abused its

discretion. Larbig v. Larbig, 384 N.J. Super. 17, 21, 23 (App. Div. 2006)

(quoting Martindell v. Martindell, 21 N.J. 341, 355 (1956)). Appellate courts

reverse only if there is "'a denial of justice' because the family court's

'conclusions are . . . "clearly mistaken" or "wide of the mark."'" Parish v. Parish,

412 N.J. Super. 39, 48 (App. Div. 2010) (quoting N.J. Div. of Youth & Family

Servs. v. E.P., 196 N.J. 88, 104 (2008)).


                                                                            A-0765-18T3
                                         5
      "This court does not accord the same deference to a trial judge's legal

determinations. . . . Rather, all legal issues are reviewed de novo." Ricci v.

Ricci, 448 N.J. Super. 546, 565 (App. Div. 2017) (citations omitted).

Furthermore, "where there is a denial of a motion for reconsideration [pursuant

to Rule 4:49-2], the standard . . . is 'abuse of discretion.'" Cummings v. Bahr,

295 N.J. Super. 374, 389 (App. Div. 1996) (citation omitted).

      Plaintiff's arguments lack merit. R. 2:11-3(e)(1)(E). We affirm for the

reasons set forth in the motion judge's decisions. Plaintiff did not appeal from

the December 9, 2016 order and is out of time to challenge the court ordered

reimbursement to defendant. The judge did not abuse her discretion.

      Notwithstanding plaintiff's failure to seek appellate review, we also add

the following comments.

            "[A]n agreement that resolves a matrimonial dispute is
            no less a contract than an agreement to resolve a
            business dispute." Quinn v. Quinn, 225 N.J. 34, 45
            (2016) (citations omitted).       According to those
            principles, we must "discern and implement the
            common intention of the parties." Ibid. Therefore, our
            role when interpreting marital settlement agreements is
            to "consider what is 'written in the context of the
            circumstances' at the time of drafting and to apply 'a
            rational meaning in keeping with the expressed general
            purpose.'" Sachau v. Sachau, 206 N.J. 1, 5-6 (2011)
            (quoting Atl. N. Airlines, Inc. v. Schwimmer, 12 N.J.
293, 302 (1953)). In doing so, "the words of an
            agreement are given their 'ordinary' meaning."

                                                                        A-0765-18T3
                                       6
            Flanigan v. Munson, 175 N.J. 597, 606 (2003) (quoting
            Shadow Lake Vill. Condo. Ass'n v. Zampella, 238 N.J.
            Super. 132, 139 (App. Div. 1990)). Therefore, where
            the parties' intent "is plain and the language is clear and
            unambiguous, a court must enforce the agreement as
            written, unless doing so would lead to an absurd result."
            Quinn, 225 N.J. at 45.

            [Woytas v. Greenwood Tree Experts, Inc., 237 N.J.
501, 511-12 (2019).]

      The COAP fulfilled the terms of the PSA. The plain language of both

documents required an equitable distribution of the value of the marital portion

of the pension.   We previously stated the coverture formula effectuates a

division of the value of a pension. Panetta v. Panetta, 370 N.J. Super. 486, 494-

95 (App. Div. 2004). The PSA and the COAP did not eschew a coverture

formula.

      Furthermore, in addition to a Family Part judge's duty to assure the

equitable enforcement of agreements, the law imposes a duty of fairness on the

parties. Fattore v. Fattore, 458 N.J. Super. 75, 88 (App. Div. 2019). Had the

judge endorsed plaintiff's opportunistic reading of the communication from

OPM regarding defendant's entitlement to a retroactive payment, she would have

deprived defendant of twenty months of equitable distribution from a marital

asset and allowed plaintiff to unjustly enrich himself by retaining defendant's



                                                                          A-0765-18T3
                                        7
share. Therefore, regardless of the untimely nature of plaintiff's challenge to the

reimbursement, the result he sought was not achievable as a matter of law.

      Affirmed.




                                                                           A-0765-18T3
                                        8